In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-3511
STEPHEN P. TURNER,
                                                   Plaintiff-Appellant,
                                  v.

J.V.D.B. & ASSOCIATES, INC.,
AN ILLINOIS CORPORATION,
                                                  Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 01 C 5896— Ian H. Levin, Magistrate Judge.
                          ____________
        ARGUED APRIL 11, 2003—DECIDED JUNE 4, 2003
                          ____________


  Before EASTERBROOK, MANION, and DIANE P. WOOD,
Circuit Judges.
  MANION, Circuit Judge. Stephen P. Turner sued a debt
collector, J.V.D.B. & Associates, Incorporated, alleging
that J.V.D.B. violated the Fair Debt Collection Practices Act,
15 U.S.C. §§ 1692e and f, by attempting to collect a $97.80
debt that had been discharged in bankruptcy. The district
court granted summary judgment to J.V.D.B. on the ground
that the debt collector was unaware of Turner’s bankruptcy
as a matter of law. For the reasons set forth below, we
reverse and remand as to § 1692e and affirm as to § 1692f.
2                                                 No. 02-3511

                              I.
   Stephen P. Turner’s $97.80 debt to Pre-Paid Local Access
Phone Service Company was discharged in bankruptcy,
and Pre-Paid received notice of the discharge on March 22,
2000 and July 5, 2000. By July 2000, Turner’s bankruptcy was
listed on his credit reports, as maintained by credit report-
ing agencies. At some point Pre-Paid turned the claim
over to a debt collector, J.V.D.B. & Associates, Incorporated
(J.V.D.B.), which sent a collection letter to Turner dated
March 29, 2001. That letter was printed on J.V.D.B.’s letter-
head, stated at the top that the account balance due to Pre-
Paid was $97.80, and contained the following text:
    This is an attempt to collect a debt and any information
    used will be obtained for that purpose.
    The above claim has been referred to this office for
    collection.
    Pursuant to Public Law 95-109, Unless [sic] you notify
    us within 30 days after receiving this notice that you
    dispute the validity of the debt or any portion thereof,
    this office will assume that the debt is valid. If you
    notify this office in writing within 30 days from receiv-
    ing this notice, this office will obtain verification of the
    debt or obtain a copy of a judgment and mail you a
    copy of such judgment or verification. If you request
    this office in writing within 30 days after receiving
    this notice, this office will provide you with the name
    and address of the original creditor, if different from
    the current creditor.
        Very truly yours,
            J.V.D.B. & Associates, Inc.
            Collection Agency
No. 02-3511                                                   3

  Turner did not respond directly to the letter. Rather, he
forwarded it to his attorney, who then brought suit under 15
U.S.C. §§ 1692e and f of the Fair Debt Collection Practices
Act (FDCPA). The attorney also wrote J.V.D.B. with notice
of the bankruptcy, and J.V.D.B. then closed its file. Sec-
tion 1692e generally prohibits “false, deceptive or mislead-
ing” collection activities. Section 1692f prohibits any “unfair
or unconscionable means to collect or attempt to collect
any debt.” In his suit, Turner maintained that J.V.D.B.
violated both provisions by essentially telling him that he
had to pay a debt that had been discharged in bankruptcy,
thus misrepresenting the legal status of the debt.
  The district court granted J.V.D.B.’s motion for sum-
mary judgment on the ground that there was no evidence
from which a reasonable fact-finder could conclude that
J.V.D.B. knew that Turner’s debt was discharged in bank-
ruptcy. Turner v. J.V.D.B. & Assocs., Inc., 211 F. Supp. 2d
1108, 1109 (N.D. Ill. 2002). The court below also denied
Turner’s cross-motion for summary judgment without
discussing Turner’s arguments. Id. at 1111. Turner appeals.


                              II.
   This court reviews the district court’s grant of summary
judgment de novo, construing all facts in favor of the
nonmoving party. Rogers v. City of Chicago, 320 F.3d 748, 752
(7th Cir. 2003). Summary judgment is proper when the
“pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56(c). Thus, “[s]ummary judgment
is appropriate if, on the record as a whole, a rational trier of
fact could not find for the non-moving party.” Rogers, 320
F.3d at 752.
4                                                  No. 02-3511

A. Section 1692e
  Section 1692e, as explained above, generally prohibits
“false, deceptive or misleading” collection activities. More
specifically, as it applies to our situation, the provision
prohibits the “false representation” of “the legal status of
any debt.” 15 U.S.C. § 1692e(2)(A). In this case, Turner’s
theory is that J.V.D.B. falsely represented the legal status
of his debt by insinuating that, despite the debt’s dis-
charge in bankruptcy, Turner was nonetheless obligated to
pay the $97.80 obligation that he had incurred to Pre-Paid
before his bankruptcy petition. In short, by asserting Turner
owed a debt that no longer existed, on its face the letter was
false. Relying on Hubbard v. National Bond & Collection
Associates, 126 B.R. 422, 427 (D. Del.), aff’d without opinion,
947 F.2d 935 (3d Cir. 1991), the district court granted
summary judgment to J.V.D.B., reasoning that, as a matter
of law, the debt collector lacked knowledge of Turner’s
bankruptcy and therefore could not be held liable for
sending Turner a collection letter regarding the debt to Pre-
Paid.
   Although J.V.D.B. was unaware of the bankruptcy, un-
der § 1692e ignorance is no excuse. This circuit has held
that “§ 1692e applies even when a false representation
was unintentional.” Gearing v. Check Brokerage Corp., 233
F.3d 469, 472 (7th Cir. 2000) (citing Russell v. Equifax A.R.S.,
74 F.3d 30, 33 (2d Cir. 1996) (because the Act imposes strict
liability, a consumer need not show intentional conduct
by the debt collector to be entitled to damages)). Moreover,
our test for determining whether a debt collector violated
§ 1692e is objective, turning not on the question of what
the debt collector knew but on whether the debt collec-
tor’s communication would deceive or mislead an unsophis-
ticated, but reasonable, consumer. Gammon v. GC Servs. Ltd.
P’Ship, 27 F.3d 1254, 1257 (7th Cir. 1994); see also id. at 1259
No. 02-3511                                                  5

(Easterbrook, J., concurring) (reasoning that “the trier of
fact must inquire whether a misleading implication arises
from an objectively reasonable reading of the communica-
tion”). Although the existence of the debt collector’s knowl-
edge may be relevant insofar as it sheds light on the ac-
tual effect that a communication is likely to have on the
unsophisticated consumer, the debt collector’s subjective
intent or belief is not dispositive of our inquiry under
§ 1692e. Id. at 1258. Regarding § 1692e, then, it was legal
error for the district court to treat J.V.D.B.’s lack of knowl-
edge as determinative and to grant summary judgment
on that basis. Furthermore, a reasonable jury could con-
clude as a matter of fact that a misleading implication
(that Turner had to pay the $97.80 debt) arises from an
objectively reasonable reading of J.V.D.B.’s collection letter
of March 29, 2001. We therefore reverse as to § 1692e.
  We observe that, on remand, the district court might
confront the question of knowledge if J.V.D.B. were to put
forth a proper motion asserting the affirmative defense
provided by § 1692k(c). Id. Under that subsection, which
is entitled “Intent,” a debt collector that violates § 1692e,
or any other substantive provision of the FDCPA, can
avoid liability by proving by a preponderance of the
evidence that (1) the violation was unintentional, resulting
from a “bona fide error,” and (2) that error occurred “not-
withstanding the maintenance of procedures reasonably
adapted to avoid any such error.” Jenkins v. Heitz, 124 F.3d
824, 828 (7th Cir. 1997). To the extent that J.V.D.B. were
to rely on § 1692k(c), proof that it was unaware of the
bankruptcy would be a logical first step. J.V.D.B. could also
show that it had taken reasonable preventive measures
to avoid such mistakes (such as an agreement with its
creditor-clients that debts are current and the demand let-
ter was sent soon after the assignment).
6                                                      No. 02-3511

B. Section 1692f
   We now turn to § 1692f, which states that “[a] debt
collector may not use unfair or unconscionable means to
collect or attempt to collect any debt.” Turner’s theory is
that J.V.D.B., via its letter of March 29, 2001, violated this
provision by attempting to collect a debt that was dis-
charged in bankruptcy. As it had in regard to § 1692e, the
district court reasoned that knowledge of the bankruptcy
was a necessary element of liability under § 1692f and
granted J.V.D.B. summary judgment because there was
no evidence that it knew that Turner’s debt was dis-
charged. But the focus of this section is on the means used
to collect, here the collection letter. Whether the debt
collector’s own knowledge (in this case, of the bankruptcy)
is a prerequisite to liability under § 1692f is an issue of
first impression in this court. The weight of authority,
including an opinion from one of our sister circuits, ap-
                                                              1
plies an objective test to determine liability under § 1692f.
The test does not hinge on the defendant’s knowledge,
but rather upon how a consumer would perceive the
demand letter. These authorities endorse the proposition
that the collector’s knowledge is not a condition for violat-


1
   See, e.g., Wade v. Regional Credit Assoc., 87 F.3d 1098, 1100 (9th
Cir. 1996); Van Westrienen v. Americontinental Collection Corp., 94
F. Supp. 2d 1087, 1099 (D. Or. 2000); Kaplan v. Assetcare, Inc., 88
F. Supp. 2d 1355, 1361-62 (S.D. Fla. 2000); Alger v. Ganick, O’Brien
& Sarin, 35 F. Supp. 2d 148, 154 (D. Mass. 1999); Pittman v. J.J.
MacIntyre Co. of Nev., Inc., 969 F. Supp. 609, 613 (D. Nev. 1997);
Johnson v. Eaton, 873 F. Supp. 1019, 1022-23 (M.D. La. 1995);
Masuda v. Thomas Richards & Co., 759 F. Supp. 1456, 1461-62 (C.D.
Cal. 1991); Kimber v. Federal Fin. Corp., 668 F. Supp. 1480, 1487
(M.D. Ala. 1987). But see Simmons v. Miller, 970 F. Supp. 661, 665
(S.D. Ind. 1997); Ducrest v. Alco Collections, Inc., 931 F. Supp.
459, 462 (M.D. La. 1996).
No. 02-3511                                                   7

ing § 1692f; rather, they hold that the existence of a viola-
tion hinges on objective factors that relate to a consumer
who receives the demand for payment.
   The statutory text supports this view. Section 1692f
provides a non-exhaustive list of examples of statutory
violations, some of which clearly provide for liability
without the collector’s knowledge of a misstatement or
other error. Section 1692f states, without qualification,
that “the following conduct is a violation of this section.”
Section 1692f(1), for example, prohibits the “collection
of any amount (including any interest, fee, charge, or
expense incidental to the principal obligation) unless
such amount is expressly authorized by the agreement
creating the debt or permitted by law.” Whether the collec-
tion of a debt violates § 1692f(1) depends solely on two
factors: (1) whether the debt agreement explicitly authorizes
the charge; or (2) whether the charge is permitted by law.
The provision is silent as to the debt collector’s intent, yet
it is clear that a collector who collected or attempted to
collect a charge unauthorized by the debt agreement or by
law, even by accident, would violate § 1692f(1). Johnson
v. Statewide Collections, Inc., 778 P.2d 93, 101 (Wyo. 1989).
Similarly, § 1692f(2) prohibits a debt collector from accept-
ing “from any person a check or other instrument post-
dated by more than five days unless such person is no-
tified in writing of the debt collector’s intent to deposit such
check or instrument not more than ten nor less than three
business days prior to such deposit.” The provision is
silent as to the issue of knowledge, and it is clear that a
debt collector who inadvertently accepted a postdated
check, perhaps without looking at the date written on the
document, and then failed to provide the requisite notice,
would contravene § 1692f. Contrary to the district court’s
view, knowledge of the mistake is not a prerequisite to
8                                                No. 02-3511

liability under § 1692f. Both §§ 1692f(1) and (2) presume
liability.
   Any application of § 1692f, moreover, requires an inte-
grated reading of the statute. We have stated before that
“[t]he FDCPA, as with all statutes, must be considered as
a whole.” Jenkins, 124 F.3d at 828. As we discussed above,
§ 1692k(c) allows a debt collector that violates § 1692f, or
any other substantive provision of the FDCPA, to avoid
liability by proving by a preponderance of the evidence
that (1) the violation was unintentional, resulting from a
“bona fide error,” and (2) that error occurred “notwith-
standing the maintenance of procedures reasonably adapted
to avoid any such error.” Id. Were we to interpret § 1692f
as containing the element of intent, we would arguably be
rendering § 1692k(c) superfluous, because a debt col-
lector who violates § 1692f would, per se, be found to have
done so with knowledge and would thus be ineligible
for the affirmative defense of § 1692k(c). Kaplan, 88 F. Supp.
2d at 1362; Alger, 35 F. Supp. 2d at 154. We thus hold that
§ 1692f does not contain the element of knowledge. Any
defense pertaining to the collector’s knowledge or lack
thereof must be raised under § 1692k(c).
   Although we hold that the district court erred in rul-
ing that § 1692f requires knowledge of the bankruptcy,
that error does not ensure victory for Turner on this issue.
We may affirm the district court’s ruling on any basis
that the record sufficiently supports. Burda v. M. Ecker Co.,
2 F.3d 769, 773 (7th Cir. 1993). For this analysis, we must
first identify the legal standard that a plaintiff must meet
in order to prove a violation of § 1692f. Although we
have not squarely addressed this question, our opinion
in Gammon is instructive. In that case, we held that the
unsophisticated consumer standard should apply to
claims under § 1692e because that standard would vin-
No. 02-3511                                                9

dicate the FDCPA’s purpose of protecting consumers of
below-average sophistication and who are thus especially
vulnerable to unscrupulous debt collectors. Gammon, 27 F.3d
at 1257 (citing Clomon v. Jackson, 988 F.2d 1314, 1319 (2d
Cir. 1993)). The unsophisticated consumer test applies to
§ 1692f as well because it would effect the same overall
purposes of the FDCPA.
  Under the unsophisticated consumer standard, as ex-
plained above, we view the debt collector’s communication
through the eyes of an unsophisticated, but reasonable,
consumer. Jang v. A.M. Miller and Assocs., 122 F.3d 480, 483-
84 (7th Cir. 1997). Applying the standard to this case,
we determine whether it would be an “unfair or uncon-
scionable means” of debt collection to send a letter to a
consumer, whose debt had been discharged in bank-
ruptcy, stating that he owes a certain amount to a specific
creditor, and then containing the following text:
    This is an attempt to collect a debt and any information
    used will be obtained for that purpose.
    The above claim has been referred to this office for
    collection.
    Pursuant to Public Law 95-109, Unless [sic] you notify
    us within 30 days after receiving this notice that you
    dispute the validity of the debt or any portion thereof,
    this office will assume that the debt is valid. If you
    notify this office in writing within 30 days from receiv-
    ing this notice, this office will obtain verification of
    the debt or obtain a copy of a judgment and mail you
    a copy of such judgment or verification. If you request
    this office in writing within 30 days after receiving
    this notice, this office will provide you with the name
    and address of the original creditor, if different from
    the current creditor.
10                                                  No. 02-3511

  We do not see how a reasonable jury could conclude that
furnishing this information would, in any sense, be an
“unfair or unconscionable means” of debt collection when
directed toward an unsophisticated but reasonable con-
sumer whose debt had been discharged in bankruptcy. On
the contrary, by sending this letter, J.V.D.B. was merely
following almost to the word § 1692g(a), which requires
collectors seeking to collect a debt to provide precise-
                                                             2
ly the sort of information that J.V.D.B. provided to Turner.


2
    Section 1692g(a) provides as follows:
      (a) Notice of debt; contents
          Within five days after the initial communication with a
          consumer in connection with the collection of any debt,
          a debt collector shall, unless the following information
          is contained in the initial communication or the con-
          sumer has paid the debt, send the consumer a written
          notice containing—
              (1) the amount of the debt;
              (2) the name of the creditor to whom the debt is
              owed;
              (3) a statement that unless the consumer, within
              thirty days after receipt of the notice, disputes
              the validity of the debt, or any portion thereof,
              the debt will be assumed to be valid by the debt
              collector;
              (4) a statement that if the consumer notifies the
              debt collector in writing within the thirty-day
              period that the debt, or any portion thereof, is
              disputed, the debt collector will obtain verifica-
              tion of the debt or a copy of a judgment against
              the consumer and a copy of such verification or
              judgment will be mailed to the consumer by the
              debt collector; and
                                                  (continued...)
No. 02-3511                                                    11

Although a jury is entitled to find that this notice violated
§ 1692e insofar as it falsely implied that Turner had to pay
a debt discharged in bankruptcy, it would not logically
follow for us to hold that, whenever a debt collector unlaw-
fully attempts to collect a debt that is discharged in bank-
ruptcy, or is otherwise unenforceable, its mere provision
of the information mandated by § 1692g(a) automatically
creates further liability under § 1692f. In other words,
we hold that a letter simply providing the information
required by § 1692g(a) is not an unfair or unconscionable
means of debt collection under § 1692f, even when the
debt collector may have violated some other provision of
the FDCPA. We therefore affirm summary judgment in
J.V.D.B.’s favor as to § 1692f.


C. Turner’s Cross-Motion for Summary Judgment
  As mentioned above, the district court denied Turner’s
cross-motion for summary judgment. On appeal, Turner
urges us to direct entry of summary judgment in his favor.
Federal Courts of Appeals have the authority under 28
U.S.C. § 2106 to provide that relief when so doing would
be “just under the circumstances.” Morgan Guaranty Trust
Co. v. Martin, 466 F.2d 593, 600 (7th Cir. 1972). In most
instances, however, such a decision is best made by the
district court; we would rarely find it appropriate to di-
rect the entry of summary judgment. Id.


2
    (...continued)
                (5) a statement that, upon the consumer’s written
                request within the thirty-day period, the debt
                collector will provide the consumer with the
                name and address of the original creditor, if dif-
                ferent from the current creditor.
12                                                No. 02-3511

  This case is not an exception to the rule. The district court
did not address the merits of Turner’s cross-motion for
summary judgment and, on the state of this record, we
are not satisfied as a matter of law that Turner is entitled
to prevail in what remains of his suit, although nothing
in this opinion necessarily precludes the court below from
so concluding pursuant to a proper motion. We there-
fore decline Turner’s invitation to direct the entry of
summary judgment in his favor.


                             III.
  Because knowledge is not an element of a violation of
15 U.S.C. § 1692e, and because Turner has presented
evidence from which a reasonable jury could conclude that
J.V.D.B. made a false, deceptive, or misleading representa-
tion about the legal status of Turner’s debt, we reverse
the district court’s grant of summary judgment in favor
of J.V.D.B. regarding § 1692e and remand for proceedings
not inconsistent with this opinion. Although we hold that
§ 1692f also contains no knowledge requirement, we
affirm summary judgment in J.V.D.B.’s favor as to that
provision because merely sending a letter providing the
information mandated by § 1692g(a) does not constitute
an “unfair or unconscionable means” of debt collection
under § 1692f. Finally, we decline to assess the merits of
Turner’s cross-motion for summary judgment because
the district court should adjudicate his substantive argu-
ments in the first instance.
                         REVERSED AND REMANDED IN PART;
                                       AFFIRMED IN PART.
No. 02-3511                                           13

A true Copy:
       Teste:


                      _____________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                USCA-02-C-0072—6-4-03